In the

United States Court of Appeals
               For the Seventh Circuit

No. 08-2413

U NITED S TATES OF A MERICA,
                                                    Plaintiff-Appellee,
                                  v.

R ICHARD T URNER,
                                               Defendant-Appellant.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
          No. 07 CR 00255—Samuel Der-Yeghiayan, Judge.



     A RGUED JANUARY 14, 2009—D ECIDED JUNE 17, 2009




 Before C UDAHY, K ANNE, and T INDER, Circuit Judges.
   K ANNE, Circuit Judge. Richard Turner was a drug
dealer operating in Chicago Heights, Illinois. He engaged
in two drug sales in 2004 that formed the basis of his
subsequent indictment, conviction, and sentence. The
first occurred on September 30, when, in exchange for
$800, Turner sold approximately 25.4 grams of crack
cocaine to a government informant. The second sale was on
October 7, when Turner sold the same individual ap-
proximately 26.4 grams of crack cocaine, again for $800.
2                                                   No. 08-2413

Combined, Turner sold a total of slightly less than fifty-
two grams of crack cocaine to the government informant.
  On May 16, 2007, a federal grand jury returned a two-
count indictment charging Turner with knowingly and
intentionally distributing five grams or more of a mixture
or substance containing crack cocaine, in violation of
21 U.S.C. § 841(a)(1). On January 10, 2008, Turner pled
guilty to Count One of the indictment pursuant to a
written plea agreement and admitted the facts contained
in Count Two. The district court later sentenced Turner
to 136 months’ imprisonment and five years’ supervised
release.
  On appeal, Turner contends that the district court erred
by not considering various mitigating factors when calcu-
lating his sentence. The list of suggested errors is long
but not particularly impressive. It includes, inter alia,
claims of sentencing manipulation, sentencing entrap-
ment, disproportionate sentencing, poor conditions of
presentencing confinement, and an overall misapplica-
tion of Turner’s circumstances to the factors established
in 18 U.S.C. § 3553(a).
  Our review of sentencing decisions typically proceeds
in two steps. See United States v. Jackson, 547 F.3d 786, 792
(7th Cir. 2008). First, we ensure that the district court did
not commit any “significant procedural error,” examples
of which include failing to calculate, or improperly calcu-
lating, the applicable Guidelines range; treating the
Guidelines as mandatory; or failing to consider the
§ 3553(a) factors. Id.; see also Gall v. United States, 128 S. Ct.
586, 597 (2007) (explaining the procedures a court must
No. 08-2413                                                     3

follow during sentencing). Once convinced that the
sentencing judge followed correct procedure, we then
consider the reasonableness of the sentence. Jackson,
547 F.3d at 792.
  Turner does not raise any challenges to the procedural
soundness of his sentencing proceedings, nor does our
review of the record reveal any procedural irregularities.
Turner frames his arguments in terms of the court’s
failure to grant “downward departures,” which one
could construe as a procedural challenge, i.e., that the
district court improperly calculated the applicable Guide-
lines range. But it is well established that after
United States v. Booker, 543 U.S. 220 (2005), which rendered
the Sentencing Guidelines advisory, “downward depar-
tures,” per se, have become obsolete. United States v.
Simmons, 485 F.3d 951, 955 (7th Cir. 2007) (quoting
United States v. Spano, 476 F.3d 476, 480 (7th Cir. 2007)).
Instead, such arguments should be placed in the context
of the § 3553(a) factors, which a sentencing court must
consider in determining a sentence. See Gall, 128 S. Ct. at
596; see also 18 U.S.C. § 3553(a); cf. United States v. Schroeder,
536 F.3d 746, 755-56 (7th Cir. 2008) (instructing, in the
context of U.S.S.G. § 5H1.6, that a court “ ‘may apply
[obsolete] departure guidelines by way of analogy in
analyzing the section 3553(a) factors’ ” (quoting United
States v. Miranda, 505 F.3d 785, 792 (7th Cir. 2007))).
  One claim merits additional explanation regarding the
procedural/substantive distinction. As we will discuss
below, Turner raises a claim based on § 4A1.3(b) of the
Sentencing Guidelines: a “downward departure” provision
4                                               No. 08-2413

that grants sentencing judges the discretion to use a
lower criminal history category to effectuate a lower
sentence when the judge concludes that a defendant’s
otherwise applicable criminal history category “substan-
tially over-represents” his past transgressions. See also
U.S.S.G. § 1B1.1 cmt. n.1(E). But that is a discretionary
decision that has nothing to do with “correct” Guidelines
calculation. For that reason, it is not a procedural error,
but rather a substantive decision that we will review
for reasonableness.
  Thus, we construe all of Turner’s arguments as chal-
lenges to the substantive reasonableness of the imposed
sentence. When, as here, the district court followed
proper procedures in determining a sentence within
the applicable Guidelines range, we presume that the
sentence was reasonable and review only for an abuse
of discretion. See Gall, 128 S. Ct. at 597 (“Regardless of
whether the sentence imposed is inside or outside the
Guidelines range, the appellate court must review the
sentence under an abuse-of-discretion standard.”); Rita v.
United States, 551 U.S. 338, 346 (2007) (concluding that
appellate courts may apply a “presumption of reason-
ableness” to “within-Guidelines” sentences); see also
Booker, 543 U.S. at 260-63 (discussing the “reasonableness”
standard under which appellate courts must review
sentences imposed under the now-advisory Sentencing
Guidelines). In conducting this deferential review, we
will set aside factual findings underlying the sentence
only if they are clearly erroneous, United States v. Bothun,
424 F.3d 582, 586 (7th Cir. 2005), and we review questions
of law de novo, United States v. Bonanno, 146 F.3d 502, 510
No. 08-2413                                               5

(7th Cir. 1998). Bearing these issues in mind, we now
turn to the substance of Turner’s arguments, beginning
with his claims under the related doctrines of sentencing
manipulation and sentencing entrapment.
  In United States v. Garcia, 79 F.3d 74 (7th Cir. 1996), we
distinguished claims of sentencing manipulation from
those of sentencing entrapment. Sentencing manipula-
tion arises “when the government engages in improper
conduct that has the effect of increasing a defendant’s
sentence.” Id. at 75. Sentencing entrapment, meanwhile,
“occurs when the government causes a defendant
initially predisposed to commit a lesser crime to commit
a more serious offense.” Id.
  In support of his sentencing manipulation claim, Turner
states that the government had enough evidence to
convict him after the first controlled drug buy on Septem-
ber 30, and that the purpose of the second controlled drug
buy was merely to increase his sentence. Turner’s sen-
tencing entrapment claim is based on his self-proclaimed
status as a small-time, “dime-bag” dealer who was not
predisposed to sell the quantity of drugs requested by
the informant.
  We dispatch first with Turner’s sentencing manipula-
tion claim. As the district judge acknowledged, our
circuit does not recognize the sentencing manipulation
doctrine. Id. at 76; see also United States v. White, 519
F.3d 342, 346 (7th Cir. 2008); United States v. Veazey, 491
F.3d 700, 710 (7th Cir. 2007). Turner concedes this prece-
dent but encourages us to reconsider the court’s position,
pointing to other circuits that have reached the opposite
6                                                 No. 08-2413

conclusion. See, e.g., United States v. Ciszkowski, 492
F.3d 1264, 1270 (11th Cir. 2007) (recognizing sentencing
manipulation as “a viable defense”); United States v. Rizzo,
121 F.3d 794, 801 & n.11 (1st Cir. 1997). We decline Turner’s
invitation. There is no constitutional right to be arrested
at the exact moment that police acquire probable cause.
Garcia, 79 F.3d at 76. We will defer to the discretion of law
enforcement to conduct its investigations as it deems
necessary for any number of reasons, including, for
example, to ensure that there is sufficient evidence to
obtain a conviction, to obtain a “greater understanding of
the nature of the criminal enterprise,” and to ensnare co-
conspirators. Id.
  Turner’s sentencing entrapment argument suffers the
same fate, albeit for different reasons. Unlike sentencing
manipulation, sentencing entrapment is a doctrine that
our court does recognize. To succeed on such a claim,
however, a defendant must pass a high bar, which Turner
fails to do. The defendant must show (1) that he lacked a
predisposition to commit the crime, and (2) that his will
was overcome by “unrelenting government persistence.”
United States v. Gutierrez-Herrera, 293 F.3d 373, 377 (7th Cir.
2002) (quotations omitted). The government may rebut
such claims by demonstrating that the defendant was
predisposed to violate the law without “ ‘extraordinary
inducements.’ ” White, 519 F.3d at 347 (quoting Veazey,
491 F.3d at 710).
  In White, the defendant, Juan White, was the subject of a
drug investigation and sold 57.2 grams of crack to a repeat
customer who, unbeknownst to White, was cooperating
No. 08-2413                                                    7

with the government. Id. at 344. On appeal, White argued
that the government instructed the informant to buy a
large amount of cocaine only to trigger a higher sentence.
Id. at 346. We refused to grant relief, stating: “In spite of the
fact that the purchase was a departure from [the infor-
mant’s] previous buying patterns with White, the fact that
White, a drug dealer with a history of dealing crack,
readily acceded to [the informant’s] request undercuts
any possible theory of sentence entrapment in this case.”
Id. at 347.
  We see no notable distinctions between this case and
White. Turner has a history of selling crack, which he
has admitted to doing for a number of years prior to his
arrest. He presents no evidence that the government was
unrelenting in its attempts to purchase higher quantities
of drugs than he usually sold or engaged in inducements
that were otherwise extraordinary. In his brief, Turner
offers only that he was “surprised” to receive such a
large order, but surprise is certainly no substitute for a
lack of predisposition. And at oral argument, Turner’s
counsel conceded that there were no examples of extra-
ordinary inducement or unrelenting pressure. As a result,
we find no merit in Turner’s claims for sentencing en-
trapment.
  Turner’s complaints regarding the conditions of his
presentencing confinement are no more successful. Turner
was housed in the Kankakee County Jail, a county cor-
rectional facility that contracts with the United States
Marshals Service to house federal prisoners. Turner claims,
inter alia, that he was not given nutritious food, reasonable
8                                                 No. 08-2413

medical care, clothing, educational classes, or sanitary
conditions in which to live. The district judge found
that none of these conditions rose to a level warranting
sentencing relief. We agree.
  Our prior decisions make clear that conditions of
presentencing confinement are not considered as part of
the § 3553(a) factors. See United States v. Campos,
541 F.3d 735, 751 (7th Cir. 2008); United States v. Martinez,
520 F.3d 749, 752-53 (7th Cir. 2008); United States v. Ramirez-
Gutierrez, 503 F.3d 643, 645-46 (7th Cir. 2007).1 And, al-
though we have not determined whether “extraordinarily
harsh conditions of confinement” could justify a reduced
sentence, Campos, 541 F.3d at 751, we need not make
such a decision here.
  Turner has not supported his claims of poor
presentencing confinement with any evidence. See id.
(“[E]ven if unduly harsh conditions could justify a
lower sentence, [the defendant] has not supported his
claims of his pretrial conditions with any evidence.”). And
his claims are similar to those that we have previously
found not to be “unusually harsh.” See Ramirez-Gutierrez,
503 F.3d at 646 (concluding that conditions at Kankakee
County Jail did not merit relief when defendant com-
plained of lack of medical attention for a broken tooth,



1
  Both Campos, 541 F.3d at 751, and Ramirez-Gutierrez, 503 F.3d
at 645-46, discuss pretrial and presentencing conditions inter-
changeably. Although most cases in our circuit have dealt
with pretrial conditions, we see no reason to distinguish
between the two.
No. 08-2413                                                  9

lived in poorly ventilated quarters, and was given inade-
quate opportunity to exercise). Even if we accept Turner’s
claims as true, they do not rise to the “truly egregious”
level that would cause us to consider whether sen-
tencing relief could be an appropriate remedy in such
circumstances. See id. (discussing two examples of what
might be egregious enough to warrant consideration for
sentencing relief). We refuse to grant Turner any relief
based upon his conditions of presentencing confinement.
  Next, Turner argues that being placed in criminal
history category VI “substantially over-represent[ed] the
seriousness of the defendant’s criminal history,” quoting
the policy statement in U.S.S.G. § 4A1.3(b)(1). In such
situations, the Guidelines grant sentencing judges the
discretion to utilize a lower criminal history category
than would otherwise be appropriate as a means “to
effect a sentence outside the applicable guideline range.”
Id. § 1B1.1 cmt. n.1(E); see also id. § 4A1.3(b)(1) (specifying
that in appropriate circumstances a downward departure
“may be warranted” (emphasis added)). As an example,
the Guidelines state that “two minor misdemeanor con-
victions close to ten years prior to the instant offense [with]
no other evidence of prior criminal behavior in the inter-
vening period” might over-represent the defendant’s
criminal history and therefore warrant such a reduction.
See id. § 4A1.3(b)(1) cmt. n.3.
  The transcript of the sentencing hearing makes it clear
that there was no abuse of discretion here. The judge
discussed Turner’s argument at length and decided
against assigning a lower criminal history category,
10                                                  No. 08-2413

commenting on Turner’s “extensive criminal history as
an adult that has indicated a complete disregard for the
law in the past.” Indeed, the record demonstrates that
Turner had thirty-four adult convictions for an array of
offenses, including at least one per year from 2001 to 2006.
Fifteen of these convictions were used for purposes of
calculating Turner’s criminal history points. As the
judge said:
       Illegal drug trade causes untold harm to society
     and defendant’s participation in that drug trade
     even as a buyer or recipient contributed to that
     harm. Defendant has also been arrested of drinking
     in public, criminal trespass to real property, disor-
     derly conduct, driving under the influence of
     alcohol. In addition to the criminal convictions, the
     defendant has numerous other arrests. These
     include the manufacture and delivery of controlled
     substance, gambling, operating an uninsured
     motor vehicle, possession of controlled substance,
     violation of bail bond, domestic battery, criminal
     trespass to land, delivery of cocaine near school or
     public housing. Some of these arrests involve
     charges of violence on the part of the defendant.
  The judge then proceeded through a lengthy and detailed
discussion of Turner’s criminal history, which is a far cry
from the Guidelines’ example of two misdemeanors ten
years prior to the present offense. See id. § 4A1.3(b)(1)
cmt. n.3; see also United States v. Bradford, 78 F.3d 1216, 1223-
24 (7th Cir. 1996) (“The example makes clear that
the Sentencing Commission considered a departure
No. 08-2413                                           11

warranted only in those instances where defendants had
steered clear of crime for a substantial period of time
and whose prior offenses were relatively minor in terms
of violence or danger to the community.”). The judge
was well within his discretion to decide that Turner’s
criminal history deservedly placed him in category VI.
  The district judge went through the remainder of the
issues that Turner now raises on appeal in a similarly
methodical way, discussing and disposing of each in a
lengthy and thorough discourse. In succession, the judge
discussed Turner’s lack of education; his desire to
improve his life, receive education and training, and
obtain meaningful employment; his addiction to drugs
and alcohol; and the remorse he had expressed over his
past actions. The judge expressly considered each of the
issues in the context of the § 3553(a) factors before
reaching what he believed to be an appropriate sentence
within the applicable Guidelines range. We fail to see
how such a deliberate decision could be an abuse of
discretion. There is certainly nothing in the record to
disturb the presumption of reasonableness that we
accord such a decision.
 For the foregoing reasons, we A FFIRM Turner’s sentence.




                         6-17-09